DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Application filed July 30, 2021.  Claims 1-20 are pending. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of  U.S. Patent No. 10,163,779.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17,19-21 of this present application are broad enough to be anticipated by claims 1-20 of the Patent No. 10,163,779, wherein claims 1-20 of the Patent No. 10,163,779 anticipatively recites every limitations of the present claims 1, 10 and 20 for an integrated circuit comprising  
an inductor including a first set of conductive lines in at least a first metal layer, and being over a substrate; and a guard ring enclosing the inductor, the guard ring comprising: a first conductive line in a second metal layer above the substrate, and extending in a first direction; a second conductive line extending in a second direction different from the first direction; and a first staggered line coupled between the first conductive line and the second conductive line, the first staggered line comprising: a second set of conductive lines in the second metal layer, and extending in the first direction; a third set of conductive lines in a third metal layer above the substrate, and the third set of conductive lines extending in the second direction, the third metal layer being above the second metal layer, wherein all metal lines in the third metal layer that are part of the guard ring extend in the second direction; wherein patent claims 19 and 20 recite a first set of vias coupling the second set of conductive lines with the third set of conductive lines.
Regarding claims 2-4:  Although patent claims 1-20 do not mention the second staggered line, the third staggered line and the fourth staggered line, the Patent claims 1-20 recite the guard ring having a polygonal (parent claims 17,9) so that repeating of these staggered lines in order to form the guard ring would have been inherent or obvious to one of ordinary skill in the art. 
Patent claims 1,9,17 recite every limitations of the application claims 6,7,8.  Patent claims 1 and 9 recite the same shape of the inductor and guard ring as recited in claim 8; however, providing the integrated circuit having the inductor and the guard ring having different shapes, as well known in the art as evidently shown by prior arts cited in the application, would have been obvious to one of ordinary skill in the art.  Patent claim 8 and 10 recite every limitations of the application claims 9 and 10, respectively.  Patent claims 11-18 further recite equivalent lengths  and offset as recited in application claims 13-18. Patent claim 20 recites all limitations as recited in claim 19. 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of  U.S. Patent No. 11,081,444.   Although the conflicting claims are not identical, they are not patentably distinct from each other because 
claims 1-20  of this present application are broad enough to be anticipated by claims 1-20 of the Patent No. 11,081,44, wherein patent claims 1-20 of the Patent No. 10,163,779 substantially recite every limitations as recited in the application claims 1-20, wherein the patent claim 1 recites an integrated circuit or a guard ring, wherein an inductor (as recited in patent claim 10) including a first set of conductive lines in at least a first metal layer and being over a substrate; and wherein a guard ring enclosing the inductor, the guard ring (patent claim 1) substantially comprising: a first conductive line in a second metal layer above the substrate, and extending in a first direction; a second conductive line extending in a second direction different from the first direction; and a first staggered line coupled between the first conductive line and the second conductive line, the first staggered line comprising: a second set of conductive lines in the second metal layer, and extending in the first direction; a third set of conductive lines in a third metal layer above the substrate, and the third set of conductive lines extending in the second direction, the third metal layer being above the second metal layer, wherein all metal lines in the third metal layer that are part of the guard ring extend in the second direction; and a first set of vias coupling the second set of conductive lines with the third set of conductive lines.  Patent claims 7-9 recite every limitations as recited in claims 2-4, respectively.  Patent claims 4,5,6 recite every limitations as recited in application claims 6,7,8, respectively.  Patent claims 2,3 recite every limitations as recited in application claims 9,10, respectively. Patent claim 10 anticipatively recites every limitations as recited in claim 11.  Patent claim 15 recite every limitations as recited in claim 11.  Patent claims 11-18 further recite equivalent lengths  and offset as recited in application claims 13-18. Patent claim 19 substantially recites all limitations as recited in claim 19, wherein employing a metal having high conductivity as well known in the art in forming the conductive line segments would have been obvious to one of ordinary art in order to improve operation speed.  Patent claim 20 recites all limitations as recited in claim 20. 

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822